DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.


Response to Amendment
The declaration under 37 CFR 1.132 filed 1/28/2021 is sufficient to overcome the rejection of claims 1–21 based upon Nejhad, Kar, Curliss, and Shah.  Accordingly, the previous rejections are hereby withdrawn.  
New claim 22 has been added.  Claims 1–22 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2011/0159270 A9) in view of Nejhad (US 2007/0128960 A1) and Kar (US 2012/0132864 A1). 
Davis teaches a carbon nanotube fiber-reinforced epoxy polymer composite, wherein functionalized carbon nanotubes are deposited uniformly on the surface of fiber component of the composite followed by uniform penetration of the composite with polymer.  Davis abstract, ¶¶ 45, 54, 58.  The carbon nanotubes may comprise between 0.2 to about 0.5 weight percent of the composite and be of any length.  Id. ¶¶ 42, 54.  The fiber component may comprise a plurality of yarns used to form a set of stacked fiber layers.  Id. ¶¶ 51, 53.  Accordingly, when the nanotube-covered fiber layers are stacked together, the nanotubes would necessarily serve to couple the fibers of adjacent plies as the nanotubes are present in-between the layers and span the distance adjacent layers. The fiber layers may be made from glass, carbon, boron, aluminum, para-aramid polymer and combinations thereof.  Id. ¶ 51.  The nanotubes may be functionalized using sulfuric and/or nitric acids.  Id. ¶ 44.
Davis fails to teach or suggest the fibers of the composite are microfibers or that the carbon nanotubes are helical tubes.  
Nejhad teaches a three-dimensional composite reinforcement comprising carbon nanotubes grown on the surface of multiple layers of two-dimensional fiber cloth so that the nanotubes interlock adjacent layers of the cloth to improve interlaminar strength within the composite.  Nejhad abstract, ¶¶ 33, 56, Figs. 2A–D.  The two-dimensional cloth comprises SiC, C, or glass microfibers.  Id. ¶¶ 37, 84.  The composite may be Id. ¶¶ 45–46.  The weights of the resin, fiber cloth, and nanotubes in the composite may be 35%, 63%, and 2%, respectively.  Id.
It would have been obvious to one of ordinary skill in the art to have looked to Nejhad for guidance as to proper fiber size for use in fiber-reinforced composites in order to successfully practice the invention of Davis.  The ordinarily skilled artisan would have also found it obvious to look to Nejhad for guidance as to suitable resin and fiber weight levels to form a similar composite material.  
Kar teaches the growth of carbon nanotubes, nanofibers, and nanocoils from the surface of glass fibers for use in reinforcing carbon fiber composites using chemical vapor deposition.  Kar abstract, ¶¶ 3, 44.  The carbon nanotubes or nanocoils may range from 20–200 nm in diameter and 100 nm–10 microns in length.  Id. ¶ 48.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the carbon nanotubes of Davis with the carbon nanocoils (helical tubes) of Kar because Kar teaches the functional equivalency of the different forms of nanocarbon in reinforcing fiber composites. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Additionally, the ordinarily skilled artisan would have looked to Kar for guidance as to suitable nanotube length in order to successfully practice the invention of Davis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786